Citation Nr: 1122406	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-34 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent evidence does not show that the Veteran's bilateral hearing loss is causally related to his military service.

2.  The competent evidence does not show that the Veteran's tinnitus is causally related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

At the outset, there is no indication in this case that the Veteran's bilateral hearing loss manifested to a degree of ten percent or more within one year after discharge, as no records from this time period have been submitted.  As such, service connection on a presumptive basis for bilateral hearing loss as a chronic disease is not warranted.  See 38 C.F.R. § 3.307(a)(3).  

The Board will now consider whether the Veteran is entitled to service connection on a nonpresumptive basis.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Private treatment records, as well as the December 2008 VA audiology examination, found puretone threshold results sufficient to qualify as an impaired hearing disability under 38 C.F.R. § 3.385.  Moreover, at a VA audiologic examination conducted on December 9, 2008, the Veteran reported occasional nonpersistent tinnitus, and the examination contained a diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding Veteran competent to testify to post service symptoms of tinnitus).  Thus, the current disability requirements have been met for both bilateral hearing loss and tinnitus.

At the time of an earlier December 2008 VA audiology examination, conducted on December 4, 2008, the Veteran reported military noise exposure from airguns and chisels used while working as a deck hand without ear protection.  As indicated on his DD Form 214, his military occupational specialty (MOS) was deck hand, which would align with the Veteran's reported noise exposure.  Thus, the Board concedes in-service noise exposure as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  The question remaining for consideration, then, is whether the Veteran's current hearing loss and tinnitus disabilities are causally due to his in-service noise exposure.  From the evidence of record, such causal relationship is not here demonstrated, as will be discussed further below.

The Veteran's service treatment records do not contain a diagnosis of, or show treatment for, bilateral hearing loss or tinnitus, nor are manifestations of hearing loss or tinnitus otherwise shown in service.  His October 1962 separation examination reflects clinically normal audiometric results.  See Hensley v. Brown, 5 Vet. App. 155 (1993)(noting that the threshold for normal hearing is from 0 to 20 decibels).  The first diagnoses of bilateral hearing loss and tinnitus came as the result of the December 2008 VA examinations, 46 years after service.  The record does not contain any earlier records of treatment for hearing loss or tinnitus.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claims. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, to the extent that the Veteran is claiming continuous hearing loss and tinnitus symptoms since active service, he is not found to be credible.  Indeed, audiometric findings on separation examination were within normal limits, with no complaints recorded.  This contradicts the assertion that he suffered hearing loss dating back to service.  Likewise, the separation examination did not indicate any complaints of tinnitus.  Furthermore, as noted above, the Veteran underwent two separate audiologic examinations in December 2008.  At the first, performed on December 4, 2008, he denied a history of tinnitus and no diagnosis was rendered.  At his second examination, performed 5 days later, he presented with a history of occasional nonpersistent tinnitus.  Thus, his reported history on these two occasions, within a week apart, is entirely inconsistent and undermines the probative value of his reports.  A January 2009 private audiologic evaluation also indicates his denial of tinnitus, further evidencing the inconsistency in his contentions.  

Additionally, it is noted that a claim of service connection for hearing loss and tinnitus was not raised until 2008, well over 40 years following discharge.  If he had been experiencing continuous symptoms of hearing loss and tinnitus over that time span, it would be reasonable to expect that he would have raised a claim much sooner.  

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record, or by the Veteran's own statements. Moreover, the weight of the competent medical evidence is against a finding that the current hearing loss and tinnitus are related to active service.  Indeed, the Veteran underwent VA audiology and ear disease examinations in December 2008.  The examiners concluded that it was less likely than not that the current hearing loss and tinnitus were the result of military noise exposure.  Both examiners noted the Veteran's occupational noise exposure subsequent to service, when he worked for twenty years in a steel drum factory and twenty years driving tractor trailers, without ear protection in both instances.  As the examiners reviewed the Veteran's records and audiometric testing in connection with their opinions, and as they were accompanied by a clear rationale, they are found to be highly probative.  The record does not contain a medical nexus opinion linking the Veteran's current bilateral hearing loss and/or tinnitus to his military service.

The Veteran himself believes that his hearing loss and tinnitus were caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the passage of time and the Veteran's intervening occupational noise exposure, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.

In short, for reasons expressed immediately above, the claims of service connection for hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


